DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation “when each of the plurality of outer blocks is a first outer block” in line 2. Claim 7 also recites the limitation “when each of the plurality of outer blocks is a second outer block” in line 7. It is unclear how each of the plurality of outer blocks can be a first outer block and a second outer block at the same time. For examination purposes, “when each of the plurality of outer blocks is a first outer block” in line 2 will be read as “when each of the plurality of outer blocks includes a first outer block”, and “when each of the plurality of outer blocks is a second outer block” in line 7 will be read as “when each of the plurality of outer blocks includes a second outer block.” 
Claim 9 recites the limitation "each of the plurality of outer main grooves" in lines 3, 6, 9, and 12. There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear if applicant is intending to introduce a new plurality of outer main grooves or is simply referring to “the outer main groove” in claim 1. It is assumed that applicant is simply referring to “the outer main groove” in claim 1. For examination purposes, “each of the plurality of outer main grooves” in lines 3, 6, 9, and 12 will be read as “the outer main groove.” 
Claim 12 recites the limitation "each of the plurality of outer main grooves" in lines . There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear if applicant is intending to introduce a new plurality of outer main grooves or is simply referring to “the outer main groove” in claim 1. It is assumed that applicant is simply referring to “the outer main groove” in claim 1. For examination purposes, “each of the plurality of outer main grooves” in lines 2 and 3 will be read as “the outer main groove.”
Claim 14 recites the limitation “a direction of a curvature” in lines 9 and 11. However, it is unclear what physical element on the tread has this curvature. Based on paragraph [0071] of the specification, it is assumed that each of the plurality of lug grooves is intended to have this curvature. For examination purposes, “a direction of a curvature” in lines 9 and 11 will be read as “a direction of a curvature of each of the plurality of lug grooves.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara (US 2017/0253088). 
Maehara discloses a tire (title) comprising: a tread portion (2) comprising a center main groove (3), an outer main groove (4), and a lug groove (5+6), the center main groove (3) being provided at a position closest to a tire equatorial plane (C) and extending in a tire circumferential direction (see Fig. 1), the outer main groove (4) being provided on an outer side in a tire width direction of the center main groove (3) and extending in the tire circumferential direction (see Fig. 1), the lug groove (5+6) extending in a direction intersecting with the center main groove (3) and the outer main groove (4) (see Fig. 1; [0034]); the center main groove (3) having a zigzag shape (see Fig. 2; [0017]) in which a first linear portion (La) and a second linear portion (Lb) having mutually different inclination angles in the tire width direction with respect to the tire circumferential direction are alternately connected (see Fig. 2; [0021]); the outer main groove (4) having a zigzag shape (see Fig. 2; [0017]) in which a long linear portion (Lc) and a short linear portion (Ld) having mutually different inclination angles in the tire width direction with respect to the tire circumferential direction and having different tire circumferential lengths are alternately connected (see Fig. 2; [0021]), an extension line as an extension of a groove center line of the lug groove (5+6) intersecting with the short linear portion (Ld) in the zigzag shape of the outer main groove (4) (see Fig. 2). 
Maehara further discloses that a center main groove (3) long-short ratio (La/Lb) is in a range from 1.17-1.27 ([0022]). In an exemplary embodiment, Maehara specifically discloses that the long-short ratio (La/Lb) is equal to 1.22 (see Example 1, Table 1, [0073]). Maehara further discloses that a tire circumferential length of one period (P1) of the zigzag shape of the center main groove (3) is equal to 32% of the tread width (TW) ([0065]). Maehara further discloses that the tread width (TW) is equal to 231.9 mm ([0063]), making the circumferential length of the period (P1) have a value of 74.2 mm (239.1*0.32). Given these values, a tire circumferential length of the first linear portion (La) can be calculated to be 40.8 mm (                        
                            
                                
                                    1.22
                                    *
                                    74.2
                                
                                
                                    2.22
                                
                            
                        
                    ). Therefore, Maehara discloses that a ratio of a tire circumferential length of the first linear portion (La) to a tire circumferential length of one period (P1) of the zigzag shape of the center main groove (3) is equal to 0.55 (40.8/74.2), reading on the claimed range of 0.40 or more and 0.60 or less. 
Maehara further discloses that an outer main groove (4) long-short ratio (Lc/Ld) is in a range from 1.01-1.11 ([0023]). In an exemplary embodiment, Maehara specifically discloses that the long-short ratio (Lc/Ld) is equal to 1.06 (see Example 1, Table 1, [0073]). Maehara further discloses that a tire circumferential length of one period (P2) of the zigzag shape of the outer main groove (4) is equal to 32% of the tread width (TW) ([0066]), making the circumferential length of the period (P2) have a value of 74.2 mm (239.1*0.32). Given these values, a tire circumferential length of the long linear portion (Lc) can be calculated to be 38.2 mm (                        
                            
                                
                                    1.06
                                    *
                                    74.2
                                
                                
                                    2.06
                                
                            
                        
                    ). Therefore, Maehara discloses that a ratio of a tire circumferential length of the long linear portion (Lc) to a tire circumferential length of one period (P2) of the zigzag shape of the outer main groove (4) is equal to 0.51 (38.2/74.2), reading on the claimed range of 0.45 or more and 0.75 or less. 
Given the above values, Maehara further discloses that a ratio of the tire circumferential length of one period (P2) of the zigzag shape of the outer main groove (4) to the tire circumferential length of the one period (P1) of the zigzag shape of the center main groove (P1) is equal to 1.0 (74.2/74.2), reading on the claimed range of 0.90 or more and 1.20 or less. 
Regarding claim 15, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the tire comprises a plurality of the outer main grooves (4), the plurality of the outer main grooves (4) having shapes similar to one another (see Fig. 1; [0016]-[0017]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088). 
Regarding claim 10, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that a distance (W4) in the tire circumferential direction between a plurality of outer blocks (9) adjacent in the tire circumferential direction across the lug groove (6) is larger than a distance (W3) in the tire circumferential direction between a plurality of center blocks (8) adjacent in the tire circumferential direction across the lug groove (5) ([0041]). Maehara fails to disclose, however, a specific ratio between these two values. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a ratio between a distance in the tire circumferential direction between a plurality of outer blocks adjacent in the tire circumferential direction across the lug groove to a distance in the tire circumferential direction between a plurality of center blocks adjacent in the tire circumferential direction across the lug groove. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 4 of Maehara, one of ordinary skill in the art would have found that a ratio between a distance in the tire circumferential direction between a plurality of outer blocks adjacent in the tire circumferential direction across the lug groove to a distance in the tire circumferential direction between a plurality of center blocks adjacent in the tire circumferential direction across the lug groove is about 1.10, thus suggesting the claimed range of 0.60 or more and 1.10 or less. 
Therefore, while Maehara does not explicitly state a value for the ratio between a distance in the tire circumferential direction between a plurality of outer blocks adjacent in the tire circumferential direction across the lug groove to a distance in the tire circumferential direction between a plurality of center blocks adjacent in the tire circumferential direction across the lug groove, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Maehara satisfies all of the limitations in claim 10. 
Regarding claim 11, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that each of the plurality of lug grooves (5+6) extends from the tire equatorial plane (C) to a plurality of the outer main grooves (4) on both sides in the tire width direction across the tire equatorial plane (C) (see Fig. 1). Maehara fails to explicitly disclose, however, that a ratio of a tire circumferential length between an opening position of each of the plurality of lug grooves (5+6) to each of the plurality of outer main grooves (4) on one side across the tire equatorial plane to each of the plurality of outer main grooves (4) on the other side across the tire equatorial plane to a width of the tread position is 0.30 or more and 0.60 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a ratio between a tire circumferential length between an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on one side across the tire equatorial plane and an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on the other side across the tire equatorial plane to a width of the tread portion. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Modified Figure 1 below of Maehara, one of ordinary skill in the art would have found that a ratio of a tire circumferential length between an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on one side across the tire equatorial plane and an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on the other side across the tire equatorial plane to a width of the tread portion is about 0.34, thus suggesting the claimed range of 0.30 or more and 0.60 or less. 
Therefore, while Maehara does not explicitly state a value for a ratio of a tire circumferential length between an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on one side across the tire equatorial plane and an opening position of each of the plurality of lug grooves to each of the plurality of outer main grooves on the other side across the tire equatorial plane to a width of the tread portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a ratio between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Maehara satisfies all of the limitations in claim 11.

    PNG
    media_image1.png
    887
    1050
    media_image1.png
    Greyscale

Modified Figure 1, Maehara
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Ito (US 2007/0012389). 
Regarding claim 2, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the period (P2) of the zigzag shape of the outer main groove (4) has a phase difference with the period (P1) of the zigzag shape of the center main groove (3) and that the center main groove (3) is adjacent to the outer main groove (4) in the tire width direction (see Fig. 2). Maehara fails to disclose, however, that a ratio of a tire circumferential length corresponding to the phase difference to the tire circumferential length of the one period (P1) of the zigzag shape of the center main groove (3) is 0.60 or more and 0.85 or less. 
Ito teaches a similar tire (title) comprising a center main groove (5) having a zigzag shape (see Fig. 5; [0048]) and an adjacent outer main groove (6) having a zigzag shape (see Fig. 5; [0048]). Ito further teaches that the period (P) of the zigzag shape of the outer main groove (6) has a phase difference with the period (P) of the zigzag shape of the center main groove (5) (see Fig. 5; [0049]). Ito further teaches the center main groove (5) is shifted from the outer main groove (6) by one quarter pitch (see Fig. 5; [0049]), which is the same as being shifted from the outer main groove (6) by three quarter pitch based on the repeating nature of the zigzag shape (see Modified Figure 5 below). This means that a ratio of a tire circumferential length (3*X) corresponding to the phase difference to the tire circumferential length of the one period (P) of the zigzag shape of the center main groove (5) is 0.75, suggesting the claimed range of 0.60 or more and 0.85 or less. Ito further teaches that this configuration can help contribute to the tire’s resistance to uneven wear and improved traction ([0080]). 

    PNG
    media_image2.png
    432
    965
    media_image2.png
    Greyscale

Modified Figure 5, Ito
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the center main groove and the outer main groove disclosed by Maehara to have the phase difference taught by Ito because they would have had a reasonable expectation that doing so would lead to an improvement in the tire’s resistance to uneven wear and the tire’s traction. 
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Kitani et al. (US 2016/0193883) (Kitani). 
Regarding claim 3, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the tire comprises a plurality of the outer main grooves (4) (see Fig. 1; [0016]-[0017]). Maehara fails to explicitly disclose, however, that a ratio of a tire circumferential length corresponding to a phase difference between the period of the zigzag shape of the outer main groove on the outer side in the tire width direction among the plurality of outer main grooves and the period of the zigzag shape of the center main groove to the tire circumferential length of the one period of the zigzag shape of the center main groove is 0.95 or more and 1.15 or less. 
Kitani teaches a similar tire (title) comprising a center main groove (3) having a zigzag shape (see Fig. 1; [0051]) and a plurality of outer main grooves (4, 5) having a zigzag shape (see Fig 1; [0051]; [0134]). Kitani further teaches that the zigzag phase of the outer main groove (4) is shifted by a half zigzag pitch in the tire circumferential direction from that of the center main groove (3) ([0099]). Kitani further teaches that the zigzag phase of the outer main groove (5) on the outer side in the tire width direction is shifted by a half zigzag pitch in the tire circumferential direction from that of the adjacent outer main groove (4) ([0134]). Thus, Kitani necessarily teaches that the zigzag phase of the outer main groove (5) on the outer side in the tire width direction is shifted by a full zigzag pitch in the tire circumferential direction from that of the center main groove (3) (see Fig. 1). Additionally, because Kitani teaches that the center main groove (3) and each of the plurality of outer main grooves (4, 5) have the same period ([0099]; [0134]), Kitani necessarily teaches that a ratio of a tire circumferential length corresponding to a phase difference between the period of the zigzag shape of the outer main groove (5) on the outer side in the tire width direction among the plurality of outer main grooves (4, 5) and the period of the zigzag shape of the center main groove (3) is 1.00, suggesting the claimed range of 0.95 or more and 1.15 or less. Kitani further teaches that this configuration can help contribute to better performance on snowy roads ([0102]; [0137]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the center main groove and the plurality of outer main grooves disclosed by Maehara to have the ratio between the phase difference of the outer main groove on the outer side in the tire width direction and the center main groove to the period of the center main groove taught by Kitani because they would have had a reasonable expectation that doing so would lead to better performance on snowy roads. 
Regarding claim 4, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the tire comprises a plurality of the lug grooves (5+6) and a plurality of the outer main grooves (4) (see Fig. 1), wherein each of the plurality of lug grooves (5+6) extends from the tire equatorial plane (C) to each of the plurality of outer main grooves (4) (see Fig. 1), a plurality of center blocks (8) are defined by the plurality of lug grooves (5) and a plurality of the center main grooves (3) (see Fig. 1; [0016]), a plurality of outer blocks (9) are defined by the plurality of lug grooves (6) and the plurality of outer main grooves (4) (see Fig. 1). Maehara fails to disclose, however, that each of the plurality of lug grooves (6) between the plurality of outer blocks (9) adjacent in the tire circumferential direction has an inclination angle (α4) with respect to the tire circumferential direction greater than an inclination angle (α3) of each of the plurality of lug grooves (5) between the plurality of center blocks (8) adjacent in the tire circumferential direction with respect to the tire circumferential direction. 
Kitani teaches a similar tire (title) comprising a plurality of lug grooves (9+15) and a plurality of outer main grooves (4, 5) wherein each of the plurality of lug grooves (9+15) extends from the tire equatorial plane (C) to each of the plurality of outer main grooves (4, 5), a plurality of center blocks (6) are defined by the plurality of lug grooves (9) and a center main groove (3), a plurality of the outer blocks (7) are defined by the plurality of lug grooves (15) and the plurality of outer main grooves (4, 5). Kitani further teaches that each of the plurality of lug grooves (15) between the plurality of outer blocks (7) adjacent in the tire circumferential direction has an inclination angle (θ7) with respect to the tire axial direction that is smaller than an inclination angle (θ5) of each of the plurality of lug grooves (9) between the plurality of center blocks (6) adjacent in the tire circumferential direction with respect to the tire axial direction ([0141]), meaning that each of the plurality of lug grooves (15) between the plurality of outer blocks (7) adjacent in the tire circumferential direction has an inclination angle with respect to the tire circumferential direction that is greater than an inclination angle of each of the plurality of lug grooves (9) between the plurality of center blocks (6) adjacent in the tire circumferential direction with respect to the tire circumferential direction. Kitani further teaches that this configuration helps decrease difference in wear between the center blocks (6) and the outer blocks (7) ([0142]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclination angles of the lug grooves between the outer blocks and the lug grooves between the center blocks disclosed by Maehara to have the configuration taught by Kitani because they would have had a reasonable expectation that doing so would decrease the difference in wear between the center blocks and the outer blocks. 
Regarding claim 6, modified Maehara discloses all of the limitations as set forth above for claim 4. Modified Maehara further discloses that the inclination angle (Maehara: α4) of each of the plurality of lug grooves (Maehara: 6) between the plurality of outer blocks (Maehara: 9) adjacent in the tire circumferential direction with respect to the tire axial direction is 5 to 15 degrees (Maehara: [0039]), meaning that the inclination angle of each of the plurality of lug grooves (Maehara: 6) between the plurality of outer blocks (Maehara: 9) adjacent in the tire circumferential direction with respect to the tire circumferential direction is 75 (90-15) to 85 (90-5) degrees, suggesting the claimed range of 60 degrees or more and 89 degrees or less. 
Regarding claim 7, modified Maehara discloses all of the limitations as set forth above for claim 4. Modified Maehara further discloses that each of the plurality of outer blocks (Maehara: 9) includes a first outer block (Maehara: 9) adjacent to each of the plurality of center blocks (Maehara: 8) on the outer side in the tire width direction (Maehara: see Fig. 1). Modified Maehara further discloses that a tire width direction length (Maehara: Wc) of each of the plurality of center blocks (Maehara: 8) is more than 1.00 times and equal to or less than 1.05 times a tire width direction length (Maehara: Wm) of each of the first outer blocks (Maehara: 9) (Maehara: [0045]), meaning that a ratio of a tire width direction length (Maehara: Wm) of each of the first outer blocks (Maehara: 9) to a tire width direction length (Maehara: Wc) of each of the plurality of center blocks (Maehara: 8) is equal to or more than 0.95 (1/1.05) to less than 1.00 (1/1.00), suggesting the claimed range of 0.80 or more and 1.00 or less. Maehara further discloses that each of the plurality of outer blocks includes a second outer block (Maehara: 10) located on the outer side in the tire width direction of the first outer block (Maehara: 9) (Maehara: see Fig. 1). In an exemplary embodiment shown in Table 1, modified Maehara discloses that a ratio of a tire width direction length of each of the plurality of center blocks (Maehara: 8) to a tire width direction length of the second outer block (Maehara: 10) is 1.03 (Maehara: see Table 1, Example 1; [0073]), meaning that a ratio of a tire width direction length of the second outer block (Maehara: 10) to the tire width direction length of each of the plurality of center blocks is 0.97 (1/1.03), suggesting the claimed range of 0.90 or more and 1.10 or less. Thus, modified Maehara satisfies all of the limitations in claim 7. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Kitani et al. (US 2016/0193883) (Kitani) as applied to claim 4 above, and further in view of Shiono (US 2012/0216931). 
Regarding claim 5, modified Maehara discloses all of the limitations as set forth above for claim 4. Modified Maehara fails to disclose, however, that the inclination angle (Maehara: α3) of each of the plurality of lug grooves (Maehara: 5) between the plurality of center blocks (Maehara: 8) adjacent in the tire circumferential direction with respect to the tire circumferential direction is 20 degrees or more and 60 degrees or less. 
Shiono teaches a similar tire (title) comprising a plurality of lug grooves (25) between a plurality of center blocks (21B) (see Fig. 1). Shiono further teaches that an inclination angle of each of the plurality of lug grooves (25) with respect to the tire axial direction is 10 to 40 degrees ([0046]), making the inclination angle of each of the plurality of lug grooves (25) with respect to the tire circumferential direction be 50 (90-40) to 80 (90-10) degrees, overlapping the claimed range of 20 degrees or more and 60 degrees or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Shiono further teaches that this angle range helps to balance the generation of noise and the heal-toe wear of the tire ([0066]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lug grooves between the center blocks disclosed by modified Maehara to have the claimed inclination angle, as taught by Shiono, because they would have had a reasonable expectation that doing so would balance the generation of noise and the heal-to-toe wear of the tire. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Tanaka (US 2017/0008349). 
Regarding claim 8, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the tire comprises a plurality of the lug grooves (5+6+7) and a plurality of the outer main grooves (4) (see Fig. 1; [0016]-[0017]), each of the plurality of lug grooves (5+6+7) extends from the tire equatorial plane (C) to each of the plurality of outer main grooves (4) (see Fig. 1), a plurality of center blocks (8) are defined by the plurality of lug grooves (5) and a plurality of the center main grooves (3) (see Fig. 1; [0016]), a first outer block (9) and a second outer block (10) on the outer side in the tire width direction of the first outer block (9) are defined by the plurality of lug grooves (6+7) and the plurality of outer main grooves (4) (see Fig. 1). Maehara fails to disclose, however, that a ratio of a tire circumferential length of the first outer block (9) to a tire circumferential length of each of the plurality of center blocks (8) is 0.75 or more and 1.00 or less, and that a ratio of a tire circumferential length of the second outer block (10) to the tire circumferential length of each of the plurality of center blocks (8) is 0.65 or more and 0.85 or less. 
Tanaka teaches a similar tire (title) comprising a plurality of lug grooves (31+28+24) and a plurality of outer main grooves (6) (see Figs. 1, 3, and 4), wherein a plurality of center blocks (30) are defined by the plurality of lug grooves (31) and a plurality of center main grooves (5), a first outer block (29) and a second outer block (27) on the outer side in the tire width direction of the first outer block (29) are defined by the plurality of lug grooves (28+24) and the plurality of outer main grooves (6) (see Figs. 1 and 3). Tanaka further teaches that a tire circumferential length (L4) of each of the plurality of center blocks (30) is 1.00 times to 1.10 times a tire circumferential length (L3) of the first outer block (29) ([0060]), making a ratio of a tire circumferential length (L3) of the first outer block (29) to a tire circumferential length of each of the plurality of center blocks (30) be from 0.91 (1/1.10) to 1.00 (1/1.00), suggesting the claimed range of 0.75 or more and 1.00 or less. Tanaka further teaches that a tire circumferential length (L2) of the second outer block (27) is 0.90 to 1.00 times a tire circumferential length (L3) of the first outer block (29) ([0047]), making a ratio of a tire circumferential length (L3) of the second outer block (27) to the tire circumferential length (L4) of each of the plurality of center blocks (30) be from 0.82 (0.90*0.91) to 1.00 (1.00*1.00), overlapping the claimed range of 0.65 ore more and 0.85 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanaka further teaches that these ratios help to suppress uneven wear ([0047]; [0060]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire circumferential lengths of the center blocks, the first block, and the second block disclosed by Maehara to have the claimed ratios, as taught by Tanaka, because they would have had a reasonable expectation that doing so would help to suppress uneven wear in the tire. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Hasegawa (WO 2018/008732 with English Machine Translation). 
Regarding claim 12, Maehara discloses all of the limitations as set forth above for claim 1. Maehara fails to disclose, however, that a ratio of an amplitude of the zigzag shape of each of the outer main groove (4) in the tire width direction to an amplitude of the zigzag shape of the of center main groove (3) in the tire width direction is 1.15 or more and 1.50 or less. 
Hasegawa teaches a similar tire (title) comprising a center main groove (4) having a zigzag shape (see Fig. 2; pg. 2, lines 68-69) and an outer main groove (2) having a zigzag shape (see Fig. 2; pg. 2, lines 63-66). Hasegawa further teaches that a ratio of an amplitude (fw2) of the zigzag shape of the outer main groove (2) in the tire width direction to an amplitude (fw4) of the zigzag shape of the center main groove (4) in the tire width direction is from 1.1 to 3.0 (pg. 5, lines 182-186), overlapping the claimed range of 1.15 or more and 1.50 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Hasegawa further teaches that this ratio of amplitudes helps to balance traction performance and uneven wear (pg. 5, lines 182-186). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amplitudes of the outer main groove and the center main groove disclosed by Maehara to have a ratio within the claimed range, as taught by Hasegawa, because they would have had a reasonable expectation that doing so would help to balance traction performance and uneven wear of the tire. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Nukushina et al. (WO 2018/116512 with English equivalent US 20190322140) (Nukushina). 
Regarding claim 13, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that the tire comprises a plurality of the lug grooves (5+6), a plurality of the outer main grooves (4) (see Fig. 1; [0016]-[0017]), a plurality of outer blocks (9) defined by the plurality of lug grooves (6) and the plurality of outer main grooves (4) (see Fig. 1), and a plurality of center blocks (8) defined by the plurality of lug grooves (5) and a plurality of the center main grooves (3) (see Fig. 1). Maehara further discloses that the plurality of center blocks (8) are adjacent in the tire width direction to the plurality of outer main grooves (9) (see Fig. 1). Maehara fails to explicitly disclose, however, that a ratio of an area of a road contact surface of each of the plurality of outer blocks (9) to an area of a road contact surface of each of the plurality of center blocks (8) is 0.85 or more and 1.05 or less. 
Nukushina teaches a similar tire (title) comprising a plurality of adjacent blocks (323A, 323B) (see Figs. 2-3). Nukushina further teaches that the ground contact area ratio of the adjacent blocks (323A, 323B) is preferably in the range from 0.90 to 1.10 ([0067]), overlapping the claimed range of 0.85 or more and 1.05 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Nukushina further teaches that this configuration helps to suppress uneven wear in the blocks ([0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the plurality of outer blocks and the plurality of center blocks to have road contact surface areas within the claimed ratio range, as taught by Nukushina, because they would have had a reasonable expectation that doing so would help to suppress uneven wear in the blocks. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2017/0253088) in view of Graas et al. (US 5,088,536) (Graas). 
Regarding claim 14, Maehara discloses all of the limitations as set forth above for claim 1. Maehara further discloses that each of a plurality of the lug grooves (5+6) extends from the tire equatorial plane (C) to a plurality of the outer main grooves (4) on both sides in the tire width direction across the equatorial plane (C) (see Fig. 1). Maehara fails to disclose, however, that an inflection point is provided between each of the plurality of outer main grooves (4) on one side with respect to the tire equatorial plane (C) and each of the plurality of outer main grooves (4) on the other side with respect to the tire equatorial plane (C), and that a direction of a curvature of each of the plurality of lug grooves (5+6) in the tire circumferential direction from each of the plurality of outer main grooves (4) on the one side to the inflection point and a direction of a curvature of each of the plurality of lug grooves (5+6) in the tire circumferential direction from each of the plurality of outer main grooves (4) on the other side to the inflection point are opposite. 
Graas teaches a similar tire (title) comprising a plurality of lug grooves (36) that extend from a tire equatorial plane (E) to a plurality of outer main grooves (4, 8). Graas further teaches that an inflection point is provided between each of the plurality of outer main grooves (4, 8) on one side with respect to the tire equatorial plane (E) and each of the plurality of outer main grooves (4, 8) on the other side with respect to the tire equatorial plane (E) (see Modified Figure 3 below; Col. 3, lines 6-31). Graas further teaches that a direction of a curvature of each of the plurality of lug grooves (36) in the tire circumferential direction from each of the plurality of outer main grooves (4, 8) on the one side to the inflection point and a direction of a curvature of each of the plurality of lug grooves (36) in the tire circumferential direction from each of the plurality of outer main grooves (4, 8) on the other side to the inflection point are opposite (see Modified Figure 3 below; Col. 3, lines 6-31). Graas further teaches that this configuration can help provide noise reduction in the tire (Col. 3, lines 6-31). 

    PNG
    media_image3.png
    650
    1015
    media_image3.png
    Greyscale

Modified Figure 3, Graas
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of lug grooves disclosed by Maehara to have the inflection point and different curvatures as taught by Graas because they would have had a reasonable expectation that doing so would help provide noise reduction in the tire. 
Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2018/008732 with English Machine Translation). 
Regarding claim 1, Hasegawa discloses a tire (title) comprising: a tread portion (1) comprising a center main groove (4), an outer main groove (2), and a lug groove (5), the center main groove (4) being provided at a position closest to a tire equatorial plane (CL) and extending in a tire circumferential direction (see Fig. 1), the outer main groove (2) being provided on an outer side in a tire width direction of the center main groove (4) and extending in the tire circumferential direction (see Fig. 1), the lug groove (5) extending in a direction intersecting with the center main groove (4) and the outer main groove (2) (see Fig. 1; pg. 2, lines 75-77); the center main groove (4) having a zigzag shape (see Fig. 2; pg. 2, lines 68-69) in which a first linear portion (7) and a second linear portion (8) having mutually different inclination angles (α7, α8, respectively) in the tire width direction with respect to the tire circumferential direction are alternately connected (see Fig. 2; pg. 3, lines 88-96); the outer main groove (2) having a zigzag shape (see Fig. 2; pg. 2, lines 63-66) in which a long linear portion (11) and a short linear portion (12) having mutually different inclination angles (α11, α12, respectively) in the tire width direction with respect to the tire circumferential direction are alternately connected (see Fig. 2; pg. 4, lines 124-127). In exemplary embodiments, Hasegawa discloses that the long linear portion (11) has an inclination angle (α11) of 29o and that the short linear portion (12) has an inclination angle (α12) of 31o (see Table 7). Hasegawa further discloses that the long linear portion (11) and the short linear portion (12) have the same groove swing width (fw2) (see Fig. 2, pg. 4, lines 139-143), meaning that the long linear portion (11) and the short linear portion (12) have the same tire width direction length. Therefore, since Hasegawa discloses that the long linear portion (11) and the short linear portion (12) have the same tire width direction length and different inclination angles, Hasegawa necessarily discloses that the long linear portion (11) and the short linear portion (12) have mutually different tire circumferential direction lengths. Hasegawa further discloses that an extension line as an extension of a groove center line of the lug groove (5) intersects with the short linear portion (12) in the zigzag shape of the outer main groove (2) (see Fig. 2).  
Hasegawa further discloses that the groove swing width (fw4) – which is equal to the tire width direction length of the first linear portion (7) and the second linear portion (8) – of the of the center main groove (4) is in a range from 5 mm to 20 mm (pg. 3, lines 105-106). Hasegawa further discloses in exemplary embodiments that the first linear portion (7) has an inclination angle (α7) of 17o and that the second linear portion (8) has an inclination angle (α8) of 19o (see Table 7). Thus, Hasegawa discloses that a tire circumferential length of the first linear portion (7) is in a range from 16.4 mm (5/tan(17)) to 65.4 mm (20/tan(17)) and that a tire circumferential length of the second linear portion (8) is in a range from 14.5 mm (5/tan(19)) to 58.1 mm (20/tan(19)), making a tire circumferential length of one period of the zigzag shape of the center main groove (4) be in a range from 30.9 mm (16.4+14.5) to 123.5 mm (65.4+58.1). Therefore, Hasegawa discloses that a ratio of the tire circumferential length of the first linear portion (7) to a tire circumferential length of one period of the zigzag shape of the center main groove (4) is 0.5 (16.4/30.9 or 65.4/123.5), suggesting the claimed range of 0.40 or more and 0.60 or less. 
Hasegawa further discloses that the groove swing width (fw2) – which is equal to the tire width direction length of the long linear portion (11) and the short linear portion (12) – of the outer main groove (2) is in a range from 7 mm to 30 mm (pg. 4, lines 142- 143). Thus, Hasegawa discloses that a tire circumferential length of the long linear portion (11) is in a range from 12.6 mm (7/tan(29)) to 54.1 mm (30/tan(29)) and that a tire circumferential length of the short linear portion (12) is in a range from 11.6 mm (7/tan(31)) to 50.0 mm (30/tan(31)), making a tire circumferential length of one period of the zigzag shape of the outer main groove (2) be in a range from 24.2 mm (12.6+11.6) to 104.1 mm (54.1+50.0). Therefore, Hasegawa discloses that a ratio of the tire circumferential length of the long linear portion (11) to the tire circumferential length of one period of the zigzag shape of the outer main groove (2) is 0.52 (12.6/24.2 or 54.1/104.1), suggesting the claimed range of 0.45 or more and 0.75 or less. 
Given the above information, Hasegawa also necessarily discloses that a ratio of the tire circumferential length of the one period of the zigzag shape of the outer main groove (2) to the tire circumferential length of the one period of the zigzag shape of the center main groove (4) is in a range from 0.20 (24.2/123.5) to 3.37 (104.1/30.9), encompassing the claimed range of 0.90 or more and 1.20 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, Hasegawa satisfies all of the limitations of claim 1. 
Regarding claim 9, Hasegawa discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, Hasegawa discloses that a tire circumferential length of the long linear portion (11) is in a range from 12.6 mm to 54.1 mm, overlapping the claimed range of 15 mm or more, and that a tire circumferential length of the short linear portion (12) is in a range from 11.6 mm to 50.0 mm, overlapping the claimed range of 45 mm or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Additionally, as set forth above for claim 1, Hasegawa discloses that the groove swing width (fw4) – which is equal to the tire width direction length of the first linear portion (7) and the second linear portion (8) – of the of the center main groove (4) is in a range from 5 mm to 20 mm (pg. 3, lines 105-106). Hasegawa further discloses in exemplary embodiments that the first linear portion (7) has an inclination angle (α7) of 17o and that the second linear portion (8) has an inclination angle (α8) of 19o (see Table 7). Hasegawa also discloses that the groove swing width (fw2) – which is equal to the tire width direction length of the long linear portion (11) and the short linear portion (12) – of the outer main groove (2) is in a range from 7 mm to 30 mm (pg. 4, lines 142- 143). Hasegawa further discloses that the inclination angle (α11) of the long linear portion (11) and the inclination angle (α12) of the short linear portion (12) are set in the range of 25o to 45o (pg. 4, lines 139-143). Given the above values, Hasegawa clearly discloses scenarios in which the tire circumferential length of the long linear portion (11), the short linear portion (12), the first linear portion (7), and the second linear portion (8) satisfy the claimed limitations in claim 9. 
For example, when the groove swing width (fw4) of the first linear portion (7) and the second linear portion (8) is equal to 5 mm, the tire circumferential length of the first linear portion (7) is equal to 16.35 (5/tan(17)), and the tire circumferential length of the second linear portion (8) is equal to 14.52 mm (5/tan(19)). When the groove swing width (fw2) of the long linear portion (11) and the short linear portion (12) is equal to 8 mm and when the inclination angle (α11) of the long linear portion (11) is equal to 25o and when the inclination angle (α12) of the short linear portion (12) is equal to 45o, the tire circumferential length of the long linear portion (11) is equal to 30.02 mm (14/tan(25)), and the tire circumferential length of the short linear portion (12) is equal to 14.00 mm (14/tan(45)). Thus, in this possible scenario disclosed by Hasegawa, the tire circumferential length of the long linear portion (11) is longer than the tire circumferential length of the first linear portion (7); the tire circumferential length of the long linear portion (11) is longer than the tire circumferential length of the second linear portion (8); the tire circumferential length of the short linear portion (12) is shorter than the tire circumferential length of the first linear portion (7); and the tire circumferential length of the short linear portion (12) is shorter than the tire circumferential length of the second linear portion (8) (see above). 
Therefore, while Hasegawa does not provide any specific examples suggesting the claimed limitations in claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the tire disclosed by Hasegawa to meet the limitations in claim 9 because Hasegawa clearly suggests the possibility of the limitations in claim 9. 
Regarding claim 12, Hasegawa discloses all of the limitations as set forth above for claim 1. Hasegawa further discloses that a ratio of an amplitude (fw2) of the zigzag shape of the outer main groove (2) in the tire width direction to an amplitude (fw4) of the zigzag shape of the center main groove (4) in the tire width direction is from 1.1 to 3.0 (pg. 5, lines 182-186), overlapping the claimed range of 1.15 or more and 1.50 or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, Hasegawa satisfies all of the limitations in claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749